Citation Nr: 0706563	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-09 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
a right knee disability.

2.  Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
a left knee disability.


REPRESENTATION

Appellant represented by:	Roger Day, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge, which took place at the 
RO.  He waived initial RO consideration of the new evidence 
submitted in conjunction with his hearing.  38 C.F.R. § 
20.1304 (c) (2006).

In this decision, the Board grants the veteran's applications 
to reopen the previously denied claims of entitlement to 
service connection for right and left knee disabilities.  The 
reopened claim pertaining to the right knee requires 
additional development and is the subject of the remand 
appended to this decision.  The issue is therefore REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for 
right and left knee disabilities by a December 1996 rating 
decision; the veteran did not appeal this rating decision; 
evidence received since the December 1996 rating decision was 
not considered previously and is so significant that it must 
be reviewed in connection with the claims for service 
connection.

2.  The veteran's left knee disability is reasonably shown to 
have had its origins during his period of active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
December 1996 final rating decision denying service 
connection for right and left knee disabilities, and the 
claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001); 38 
C.F.R. §§ 3.104, 3.160, 20.200, 20.302, 20.1103 (2006).

2.  A left knee disability was incurred in active service. 38 
U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claims for service connection 
for right and left knee disabilities.  Therefore, no further 
development is needed with respect to these claims.

Analysis 

The veteran is seeking service connection for claimed 
disabilities of the right knee and left knee.  As those 
claims involve a similar history and medical evidence, as 
well as similar dispositions, the Board will address them in 
a common discussion.

By an October 1976 rating decision, the RO originally denied 
service connection for bilateral knee disabilities.  The 
veteran did not file a timely appeal.  By a May 1993 rating 
decision, the RO denied the veteran's request to reopen the 
claims.  Once again, the veteran did not file a timely 
appeal.  The veteran's claim for service connection for 
bilateral knee disabilities was last denied by a December 
1996 rating decision.  He was advised of this rating decision 
in a December 1996 letter.  He did not, however, file a 
notice of disagreement and that rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103.

In a May 2001 written statement, the veteran indicated that 
he was again seeking service connection for right and left 
knee disabilities.  By a July 2005 supplemental statement of 
the case, the RO reopened the veteran's claims for service 
connection and denied them on the merits.  Nevertheless, the 
Board is not bound by the RO's findings and must itself 
determine whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The claim to reopen (filed in May 2001) was made before the 
effective date of the most recent amendment of 38 C.F.R. § 
3.156(a), which expressly applies only to claims filed on or 
after August 29, 2001. See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).  Consequently, the Board is deciding this claim 
under the prior version of the regulations.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

At the time of the December 1996 rating decision, the record 
included the veteran's service medical records showing an 
injury to the left knee in January 1971 following a jump from 
a truck.  Separation examination in April 1971 revealed 
normal lower extremities.  VA examination in November 1995 
showed that the veteran was diagnosed with bilateral patellar 
chondromalacia and right meniscus dysplasia with bilateral 
genu valgus.  A 1996 statement from a VA physician indicated 
that the veteran has bilateral patellar chondromalacia, genu 
valgus, and right meniscus dysplasia stemming from an injury 
to both knee in Vietnam in 1970.  VA treatment records dated 
in 1998 and 1999 showed that the veteran underwent left and 
right knee arthroscopies.  

Evidence obtained in connection with the attempt to reopen 
includes and a November 2006 medical opinion from a VA 
physician stating that the veteran's present degenerative 
changes in both knees was related to an injury, disease, or 
event that occurred during the veteran's military service.  
The veteran also presented credible testimony with respect to 
knee pain beginning during service and continuing until the 
present time.  

These records were not considered previously and are so 
significant that they must be reviewed in connection with the 
current claims.  The veteran has therefore presented new and 
material evidence to reopen the claims for service connection 
for right and left knee disabilities.  Accordingly, the 
petitions to reopen are granted and consideration may be 
given to the entire evidence of record without regard to any 
prior denials. 

The Board finds that there is sufficient evidence for the 
Board to make a determination on the claim for service 
connection for a left knee disability on the merits (as 
detailed below).

Claim for Service Connection for Left Knee Disability

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. § 
1110.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  The veteran may also establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service.  38 C.F.R. § 3.303.

Service connection for arthritis is presumed if the condition 
manifests to a compensable degree within the year after 
active service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

The medical evidence shows that the veteran is currently 
diagnosed as having  patellar chondromalacia of the left knee 
with degenerative changes.  Service medical records show that 
the veteran injured his left knee after jumping off a truck.  
The veteran has received ongoing treatment for his left knee.  
A VA physician in November 2006 opined that the veteran's 
current left knee condition is related to his service.  This 
statement is not disputed by any other medical evidence.  
Thus, when resolving all reasonable doubt in favor of the 
veteran, the Board finds that that a left knee disability 
developed as a result of the veteran's service.  Accordingly, 
service connection is granted for a left knee disability.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder is 
reopened.
 
Service connection for a left knee disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

REMAND

The medical evidence reflects a current diagnosis of a right 
knee disorder.  Two VA physicians have opined that the 
veteran's right knee condition is related to his active 
service, however, there is no record of right knee complaints 
or injury in service.  During the course of the appeal, the 
veteran asserted that his current right knee disability as a 
direct result of his left knee injury which he incurred in 
service.  As noted above, service connection for a left knee 
disability has been established.  

The pertinent regulation provides that disability that is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service connected and that, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2006).  
Importantly, the United States Court of Appeals for Veterans 
Claims (Court) has also held that, when aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, service connection on a 
secondary basis is available. Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In light of the medical evidence of record, the Board finds 
that a remand is necessary in order to secure a medical 
opinion as to the relationship, if any, between the veteran's 
current right knee disability and his service-connected left 
knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection for a right 
knee disability, secondary to service-
connected left knee disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of the 
veteran's right knee disability.  The 
claims folder must be made available to 
the examiner.  All indicated tests should 
be accomplished.  The examiner should 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not  that any current right knee 
disability was caused or worsened by the 
veteran's service-connected left knee 
disability.  

3.  After conducting any additional 
indicated development, the AMC should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


